January 29, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: General California Municipal Money Market Fund File No.: 811-4871 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6903. Sincerely, /s/ Benedetto E. Frosina Benedetto Frosina Paralegal BF Enclosure
